Citation Nr: 0109744	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Based on statements in the veteran's April 2000 notice of 
disagreement (NOD), it appears that he wishes to raise the 
issue of entitlement to an effective date prior to December 
8, 1999, for the assignment of a 10 percent evaluation for 
the right knee disability.  As this issue has not been 
adjudicated, it is referred back to the RO for appropriate 
initial consideration.  See Parker v. Brown , 7 Vet. App. 116 
(1994).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected right knee disability is 
currently manifested by subjective complaints of pain and 
weakness, crepitus, and degenerative changes productive of no 
more than a noncompensable level of limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.40, 4.59, and Part 4, Diagnostic Codes 5003, 
5257, 5260 and 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Based on service medical records showing treatment for a 
right knee disability in 1946, a March 1947 rating decision 
granted service connection for slight limitation of flexion 
of the right knee and assigned a noncompensable evaluation.  
This noncompensable evaluation was continued by the RO in May 
1947, following an April 1947 VA examination.  Based on May 
1948 VA examination findings, a June 1948 rating decision 
confirmed the noncompensable evaluation of the service-
connected right knee disability.

A May 1986 VA orthopedic examination revealed a full range of 
motion of the right knee.  No instability was noted.  An X-
ray study showed good alignment of the right knee with no 
pathology.  Consequently, the RO continued the noncompensable 
evaluation of the service-connected right knee disability the 
following month.

A private hospital report notes that the veteran was admitted 
for treatment of low back pain with sciatica in March 1993.  
At that time, he gave a 10-day history of pain radiating down 
his right leg.  Later that month, the veteran underwent a 
lumbar epidural block.  A magnetic resonance imaging (MRI) 
study of the lumbar spine subsequently revealed moderate bony 
and soft tissue spinal stenosis at L4-L5, and a left lateral 
disc herniation at L5-S1, extending into the neural foramen.  
Based on this evidence, an October 1993 rating decision 
continued the noncompensable evaluation of the right knee 
disorder.

In December 1999 correspondence, the veteran sought an 
increased evaluation for his service-connected right knee 
disability.  He reported that the disorder had increased in 
severity and explained that he could not stand for extended 
periods.

A December 1999 report from the veteran's private physician 
indicates that he treated the veteran for "sever [sic] lower 
back, right leg, and right knee pain" since 1994.  He noted 
a history of an infectious process of the veteran's right 
thigh, weakness of the right knee, and recurrent pain and 
weakness in his right knee and lower back.  Current 
complaints included severe right knee pain and weakness.  The 
veteran reportedly indicated that his low back and right knee 
pain was aggravated with the performance of "even mild 
activities."  Consequently, the physician advised him to 
avoid strenuous physical activities, such as prolonged 
standing, walking, bending, heavy lifting, pushing, and 
pulling in order to prevent aggravation of this pain.

During a February 2000 VA examination, the veteran reported a 
four to five year history of constant right knee pain with 
"weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, dislocation, locking, fatigue, and 
lack of endurance."  He reported treating these symptoms 
with Motrin and Vicodin with a fair response.  The veteran 
explained that he was able to take a shower and brush his 
teeth, but experienced difficulty dressing himself.  He 
maintained that he was unable to cook, walk, vacuum, drive a 
car, go grocery shopping, take out the trash, mow the lawn, 
garden, or climb stairs due to excruciating pain in his right 
lower extremity.

On physical examination, the veteran walked with a normal 
gait.  An examination of the right knee revealed crepitus, 
but no heat, redness, swelling, effusion or drainage.  Active 
range of motion of the right knee was from -10 degrees 
extension to 85 degrees flexion, and was limited by pain and 
weakness.  There was no lack of endurance, fatigue, or 
incoordination.  While drawer sign and McMurray's tests could 
not be performed "secondary to limited range of motion and 
right knee pain," the report notes no evidence of 
instability.  An X-ray study showed a degenerative tibial 
spur in the right knee.  The diagnostic impression was status 
post right knee injury with degenerative joint disease of the 
right knee.  The examiner noted that the veteran was limited 
in standing and walking and recommended that he avoid 
kneeling, crouching, squatting, prolonged standing, and 
walking on uneven ground.

Based on this evidence, a March 2000 rating decision granted 
a 10 percent rating for the service-connected right knee 
disability.  The veteran filed a notice of disagreement with 
this decision the following month.  He submitted a 
substantive appeal (VA Form 9) in May 2000, perfecting his 
appeal.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, the RO 
has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran a VA examination.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).  However, pyramiding (the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes) is to be 
avoided when rating a veteran's service-connected disability.  
38 C.F.R. § 4.14 (2000).  It is possible for a veteran to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes, as seen by the separate assignment of evaluations 
based on both instability and arthritis with limitation of 
motion.  However, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran's service-connected right knee disability is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  This 
diagnostic code provides for the assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  Id.  The medical 
evidence in this case shows no objective confirmation of 
subluxation or lateral instability, despite the veteran's 
complaints.

The Board may evaluate a veteran's disability under a 
diagnostic code different from that applied by the RO, 
provided the Board gives reasons and bases for its decision.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The veteran 
has never been found to have even a slight level of 
subluxation or instability, as would be required for a 
compensable evaluation under Diagnostic Code 5257.  The most 
recent VA examination revealed some limitation of motion of 
the right knee, and X-ray findings of degenerative changes.  
Consequently, the Board concludes that the veteran's right 
knee disability is more appropriately evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint group or minor joint group affected by limitation 
of motion.  In the absence of limitation of motion, a 20 
percent evaluation is provided where there is X-ray evidence 
of involvement of two or more major joints, or two of more 
minor joint groups with occasional incapacitating 
exacerbation.  A 10 percent evaluation is provided where 
there is X-ray evidence of involvement of two or more major 
joints, or two of more minor joint groups without 
exacerbation.  For the purpose of rating a disability from 
arthritis, the shoulder, elbow, wrist, hip, knee and ankle 
are considered major joints.  The cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45 (2000).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2000).  Diagnostic 
Code 5260 provides for a noncompensable percent evaluation 
where flexion of the leg is only limited to 60 degrees.  A 10 
percent evaluation requires flexion that must be limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation 
may be assigned where flexion is limited to 15 degrees.  
Diagnostic Code 5261 provides for a noncompensable evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  Finally, where extension is limited 
to 45 degrees, a 50 percent evaluation may be assigned.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000).

The Board notes that the medical evidence of record 
demonstrates degenerative changes in the right knee 
established by X-ray findings.  As noted above, a February 
2000 X-ray study showed a degenerative tibial spur in the 
right knee.  The February 2000 VA examination report notes 
evidence of crepitus and weakness due to pain.  Range of 
motion of the right knee was from -10 extension to 85 degrees 
flexion with pain at the extremes of motion.  There was no 
lack of endurance, fatigue, or incoordination.  The right 
knee was stable and there was no effusion, erythema, or 
warmth.  The veteran walked with a normal gait, but 
experienced pain with prolonged standing or walking.

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, "[r]ead together, DC 5003 and § 4.59 . . . 
state that painful motion of a major joint or groups caused 
by degenerative arthritis, where the arthritis is established 
by x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion."

In the absence of a compensable limitation of motion, a 10 
percent evaluation is warranted for each major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.  Based on the X-ray 
confirmation of arthritis during the February 2000 VA 
examination and a noncompensable level of limitation of 
motion of the right knee with pain at the extremes of motion, 
the veteran would be entitled to a 10 percent evaluation for 
his right knee disability by application of Diagnostic Code 
5003, for minimal loss of motion or painful motion.  See also 
38 C.F.R. §§ 4.40, 4.45 (2000).  The Board finds that no more 
than a 10 percent evaluation is warranted for the service-
connected right knee disability is warranted under Diagnostic 
Code 5003.

The range of motion of the veteran's right knee would not 
warrant an increased evaluation for limitation of motion of 
the leg under Diagnostic Code 5260 or 5261.  Moreover, the 
competent evidence reflects no instability, subluxation, 
locking or joint deformity to warrant application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5262, 
5263 (2000), or VAOPGCPREC 23-97.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, however, the evidence 
of record does not reveal objective evidence of functional 
impairment due to pain, objective evidence of weakened 
movement, objective evidence of swelling, disuse atrophy, 
instability, or objective evidence of a disturbance of 
locomotion.  Simply put, there is an undeniable lack of 
objective pathology to warrant an increased rating due to 
pain under any of these regulations.

Concerning the December 1999 statement of the veteran's 
physician, in evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As indicated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  In 
this case, the Board finds the December 1999 report does not 
provide a basis to conclude that the right knee disability 
warrants an increased evaluation.  While the physician notes 
a  "sever [sic] lower back, right leg, and right knee pain" 
he provides no reason for his belief that the right knee pain 
in severe.  He instead notes the problems with the veteran's 
back, an issue not before the Board at this time.  The Board 
finds the VA examination is entitled to great probative 
weight as it provides a detailed examination of the right 
knee.  The VA examination provides the Board with much more 
information and analysis than the December 1999 statement.  
It also provides the central basis for the conclusion that 
the right knee disability does not warrant an increased 
evaluation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Accordingly, the Board finds no basis upon which to 
assign a higher disability evaluation.  As a result, the 
veteran's appeal with respect to his right knee disability is 
denied.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (2000).  Further, the functional 
effect of pain in the right knee was considered.  See 38 
C.F.R. §§ 4.40, and 4.45, and see DeLuca, 8 Vet. App. at 207-
208.



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected right knee disability is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

